Title: Presidential Proclamation, [2 November] 1810
From: Madison, James
To: 


[2 November 1810]
By the President of the United States, A PROCLAMATION.
Whereas by the fourth section of the act of Congress, passed on the first day of May, 1810, entitled “An act concerning the commercial intercourse between the United States and Great Britain and France and their dependencies and for other purposes,” it is provided “that in case either Great Britain or France shall, before the third day of March next, so revoke or modify her edicts as that they shall cease to violate the neutral commerce of the United States, which fact the President of the United States shall declare by proclamation, and if the other nation shall not within three months thereafter so revoke or modify her edicts in like manner, then the third, fourth, fifth, sixth, seventh, eighth, ninth, tenth and eighteenth sections of the act, entitled ’An act to interdict the commercial intercourse between the United States and Great Britain and France and their dependencies, and for other purposes,’ shall, from and after the expiration of three months from the date of the proclamation aforesaid, be revived and have full force and effect, so far as relates to the dominions, colonies and dependencies, and to the articles the growth, produce or manufacture of the dominions, colonies and dependencies of the nation thus refusing or neglecting to revoke or modify her edicts in the manner aforesaid. And the restrictions imposed by this act shall, from the date of such proclamation, cease and be discontinued in relation to the nation revoking or modifying her decrees in the manner aforesaid:”
And whereas it has been officially made known to this government that the edicts of France violating the neutral commerce of the United States have been so revoked as to cease to have effect, on the first of the present month: Now, therefore, I, James Madison, President of the United States, do hereby proclaim that the said edicts of France have been so revoked as that they ceased on the said first day of the present month to violate the neutral commerce of the United States; and that, from the date of these presents, all the restrictions imposed by the aforesaid act shall cease and be discontinued in relation to France and her dependencies.
In testimony whereof, I have caused the seal of the United States to be hereunto affixed, and signed the same with my hand at the city of Washington, this second day of November, in the year of our Lord one thousand eight hundred and ten, and of the independence of the United States the thirty-fifth.

James Madison.
By the President,
R. Smith, Secretary of State.

